Fourth Court of Appeals
                                    San Antonio, Texas
                                         November 7, 2013

                                        No. 04-13-00622-CV

                            IN THE INTEREST OF S.C., A CHILD,

                   From the 407th Judicial District Court, Bexar County, Texas
                                Trial Court No. 2012-PA-00414
                           Honorable Richard Garcia, Judge Presiding

                                           ORDER
        This is an accelerated appeal from the trial court’s final order terminating appellant’s
parental rights. Appellant’s court-appointed appellate counsel has filed a brief and motion to
withdraw pursuant to Anders v. California, 386 U.S. 738 (1967), in which he asserts there are no
meritorious issues to raise on appeal. See In re RR, No. 04-03-00096-CV, 2003 WL 21157944
(Tex. App.—San Antonio, May 21, 2003, order) (holding that Anders procedures apply to
appeals from orders terminating parental rights), disp. on merits, 2003 WL 22080522 (Tex.
App.—San Antonio, Sept. 10, 2003, no pet.)(mem. op.). Counsel states he has provided copies of
the brief and motion to withdraw to appellant and informed appellant of her right to review the
record and file her own brief. See id.; Nichols v. State, 954 S.W.2d 83, 85-86 (Tex. App.—San
Antonio, July 23, 1997, no pet.); Bruns v. State, 924 S.W.2d 176, 177 n.1 (Tex. App.—San
Antonio 1996, no pet.).

        If appellant desires to file a pro se brief, we order that she do so by November 27,
2013. Appellee has filed a notice waiving its right to file a brief in this case unless appellant files
a pro se brief. If appellant files a timely pro se brief, appellee may file a responsive brief no later
than twenty days after appellant’s pro se brief is filed in this court. We further order the motion
to withdraw filed by appellant’s counsel is held in abeyance pending further order of the court.

       We further order the clerk of this court to serve a copy of this order on appellant and all
counsel.


                                                       _________________________________
                                                       Luz Elena D. Chapa, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 7th day of November, 2013.

                                                       ___________________________________
                                                       Keith E. Hottle
                                                       Clerk of Court